Title: To James Madison from Joseph H. Daveiss, 21 April 1806 (Abstract)
From: Daveiss, Joseph H.
To: Madison, James


                    § From Joseph H. Daveiss. 21 April 1806, Near the Yellow Banks, Kentucky. “Upon arriving home last evening I found in the post Office here, your favour of Feby. 4th. [not found]; in reply to which be pleased at some convenient time to let Mr. Gallatin know, that the money proposed to be paid to him was altogether on private account.
                    
                    “No publick monies have ever been in my hands. Mr. Gallatin forgets, by reason of his attention to more important business, a letter addressed to him by me some time since; stating my intention of depositing money in his hands to be applied to my credit for window glass which will be called for some time next year. I have ordered other sums to be paid to him for this purpose, which when received will be so applied. All monies offered him in my name are to be set to my private account.”
                